


Exhibit 10.2












SPECIAL SEPARATION BENEFIT PLAN
OF UNIT CORPORATION AND
PARTICIPATING SUBSIDIARIES
as amended and restated effective
December 8, 2015





--------------------------------------------------------------------------------




Table of Contents


 
Page
Article 1. Scope
1
Section 1.1    Name
1
Section 1.2    Plan Year
1
 
 
Article 2. Definitions
1
 
 
Article 3. Benefits
5
Section 3.1    Eligibility
5
Section 3.2    Separation Benefit
5
Section 3.3    Separation Benefit Amount
5
Section 3.4    Separation Benefit Limitation
6
Section 3.5    Withholding Tax
6
Section 3.6    Reemployment of an Eligible Employee
6
Section 3.7    Integration with Disability Benefits
6
Section 3.8    Plan Benefit Offset
7
Section 3.9    Recoupment
7
Section 3.10    Change in Control
7
 
 
Article 4. Method of Payment
7
Section 4.1    Separation Benefit Payment
7
Section 4.2    Protection of Business
7
Section 4.3    Death
7
 
 
Article 5. Waiver and Release of Claims
8
 
 
Article 6. Funding
9
 
 
Article 7. Operation
9
Section 7.1    Employing Company Participation
9
Section 7.2    Status of Subsidiaries
9
Section 7.3    Termination by an Employing Company
9
 
 
Article 8. Administration
9
Section 8.1    Named Fiduciary
9
Section 8.2    Fiduciary Responsibilities
10
Section 8.3    Specific Fiduciary Responsibilities
10
Section 8.4    Allocations and Delegations of Responsibility
10
Section 8.5    Advisors
10
Section 8.6    Plan Determination
10
Section 8.7    Claims Review Procedure
11



    
    

i

--------------------------------------------------------------------------------




Section 8.8    Modification and Termination
12
Section 8.9    Indemnification    
12
Section 8.10    Successful Defense
12
Section 8.11    Unsuccessful Defense
12
Section 8.12    Advance Payments
13
Section 8.13    Repayment of Advance Payments
13
Section 8.14    Right of Indemnification
13
 
 
Article 9. Effective Date    
13
 
 
Article 10. Miscellaneous
13
Section 10.1    Assignment
13
Section 10.2    Governing Law
13
Section 10.3    Employing Company Records
14
Section 10.4    Employment Non-Contractual
14
Section 10.5    Taxes
14
Section 10.6    Binding Effect
14
Section 10.7    Entire Agreement
14
Section 10.8    Section 409A
14



Attachment A - Special Separation Agreement
Attachment B - Special Separation Agreement



ii

--------------------------------------------------------------------------------




SPECIAL SEPARATION BENEFIT PLAN
OF UNIT CORPORATION AND
PARTICIPATING SUBSIDIARIES


Introduction
The purpose of this Plan is to provide financial assistance to Eligible
Employees whose employment has terminated under certain conditions, in
consideration of the waiver and release by such employees of any claims arising
or alleged to arise from their employment or the termination of employment. No
employee is entitled to any payment under this Plan except in exchange for and
upon the Employing Company’s receipt of a written waiver and release given in
accordance with the provisions of this Plan.
ARTICLE 1.
SCOPE
Section 1.1    Name
This Plan shall be known as the Special Separation Benefit Plan of Unit
Corporation and Participating Subsidiaries.
Section 1.2     Plan Year
The Plan Year is the calendar year. The initial Plan Year is the period October
19, 2004 through December 31, 2004.
ARTICLE 2.
DEFINITIONS
2.1
“Administration Committee” means the Committee established and appointed by the
Board of Directors or by a committee of the Board of Directors.

2.2
“Base Salary” means the regular basic cash remuneration before deductions for
taxes and other items withheld, and without regard to any salary reduction
pursuant to any plans maintained by an Employing Company under Section 401 (k)
or 125 of the Code, payable to an Employee for services rendered to an Employing
Company, but not including pay for Bonuses, incentive compensation, special pay,
awards or commissions.

2.3
“Beneficiary” means the person designated by an Eligible Employee in a written
instrument filed with an Employing Company to receive benefits under this Plan.

2.4
“Board of Directors” means the board of directors of the Company.

2.5
“Bonus” means any annual incentive compensation paid to an Employee over and
above Base Salary earned that is paid in cash or otherwise.

2.6
“Change in Control” of the Company shall be deemed to have occurred as of the
first day that any one or more of the following conditions shall have been
satisfied:

(i)    On the close of business on the tenth day following the time the Company
learns of the acquisition by any individual entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act, of beneficial ownership within the meaning of Rule 13d 3
promulgated under the Exchange Act, of 15% or more of either (i) the then
outstanding shares of Common Stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the

1

--------------------------------------------------------------------------------




combined voting power of the then outstanding securities of the Company entitled
to vote generally in the election of Directors (the “Outstanding Company Voting
Securities”); excluding, however, the following: (A) any acquisition directly
from the Company (excluding any acquisition resulting from the exercise of an
exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was acquired directly from the Company); (B)
any acquisition by the Company; (C) any acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; (D) any acquisition by any corporation pursuant to a
transaction with complies with clauses (i), (ii) and (iii) of subsection (iii)
of this definition; (E) any acquisition by the George Kaiser Family Foundation
("GKFF) as long as the acquisition does not cause GKFF’s total ownership to
exceed 25% of our issued and outstanding shares of common stock; and (F) if the
Board of Directors of the Company determines in good faith that a Person became
the beneficial owner of 15% or more of the Outstanding Company Common Stock
inadvertently (including, without limitation, because (A) such Person was
unaware that it beneficially owned a percentage of Outstanding Company Common
Stock that would cause a Change of Control or (B) such Person was aware of the
extent of its beneficial ownership of Outstanding Company Common Stock but had
no actual knowledge of the consequences of such beneficial ownership under this
Plan) and without any intention of changing or influencing control of the
Company, then the beneficial ownership of Outstanding Company Common Stock by
that Person shall not be deemed to be or to have become a Change of Control for
any purposes of this Plan unless and until such Person shall have failed to
divest itself, as soon as practicable (as determined, in good faith, by the
Board of Directors of the Company), of beneficial ownership of a sufficient
number of Outstanding Company Common Stock so that such Person's beneficial
ownership of Outstanding Company Common Stock would no longer otherwise qualify
as a Change of Control.
(ii)    individuals who, as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of such Board; provided that any individual who becomes a Director of
the Company subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by the vote of at least a
majority of the Directors then comprising the Incumbent Board shall be deemed a
member of the Incumbent Board; and provided further, that any individual who was
initially elected as a Director of the Company as a result of an actual or
threatened election contest, as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange act, or any other actual or threatened
solicitation of proxies or consents by or on behalf of any Person other than the
Board shall not be deemed a member of the Incumbent Board;
(iii)    approval by the stockholders of the company of a reorganization, merger
or consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Corporate Transaction”); excluding, however, a
Corporate Transaction Pursuant to which (i) all or substantially all of the
individuals or entities who are the beneficial owners, respectively, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Corporate Transaction will beneficially own, directly
or indirectly, more than 70% of, respectively, the outstanding shares of common
stock, and the combined voting power of the outstanding securities of such
corporation entitled to vote generally in the election of Directors, as the case
may be, of the corporation resulting from such Corporate Transaction (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
indirectly) in substantially the same proportions relative to each other as
their ownership, immediately prior to such Corporate Transaction, of the
Outstanding Company Common stock and the Outstanding Company Voting Securities,
as the case may be, (ii) no Person (other than: the Company; the corporation
resulting from such Corporate Transaction; and any Person which beneficially
owned, immediately prior to such Corporate Transaction, directly or indirectly,
25% or more of the Outstanding Company Common Stock or the Outstanding Voting
Securities, as the case may be) will beneficially own, directly or indirectly,
25% or more of, respectively, the outstanding

2

--------------------------------------------------------------------------------




shares of common stock of the corporation resulting from such Corporate
Transaction or the combined voting power of the outstanding securities of such
corporation entitled to vote generally in the election of Directors and (iii)
individuals who were members of the Incumbent Board will constitute a majority
of the members of the Board of Directors of the corporation resulting from such
Corporate Transaction; or
(iv)    approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.
2.7
“Change of Control Contract” means a Unit Corporation Key Employee Change of
Control Contract entered into between Unit Corporation and the individual
identified in such agreement as “Executive.”

2.8
“Code” means the Internal Revenue Code of 1986, as amended from time to time.

2.9
“Company” means Unit Corporation, the sponsor of this Plan.

2.10
“Comparable Position” means a job with an Employing Company or successor company
at the same or higher Base Salary as an Employee’s current job and at a work
location within reasonable commuting distance from an Employee’s home, as
determined by such Employee’s Employing Company.

2.11
“Completed Year of Service” means the period of time beginning with an
Employee’s date of hire or the anniversary of such date of hire and ending
twelve months thereafter.

2.12
“Discharge for Cause” means termination of the Employee’s employment by the
Employing Company due to:

(i)    the consistent failure of the Employee to perform the Employee’s
prescribed duties to the Employing Company (other than any such failure
resulting from the Employee’s incapacity due to physical or mental illness);
(ii)    the commission by the Employee of a wrongful act that caused or was
reasonably likely to cause damage to the Employing Company;
(iii)    an act of gross negligence, fraud, unfair competition, dishonesty or
misrepresentation in the performance of the Employee’s duties on behalf of the
Employing Company;
(iv)    the conviction of or the entry of a plea of nolo contendere by the
Employee to any felony or the conviction of or the entry of a plea of nolo
contendere to any offense involving dishonesty, breach of trust or moral
turpitude; or
(v)    a breach of an Employee’s fiduciary duty involving personal profit.
2.13
“Eligible Employee” means an Employee who is determined to be eligible to
participate in this Plan and receive benefits under Article Three.

2.14    (a) “Employee” means a person who is
(i)    a regular full-time salaried employee of the Employing Company
principally employed in the continental United States, Alaska or Hawaii;
(ii)    employed by an Employing Company for work on a regular full-time
salaried schedule of at least 40 hours per week for an indefinite period; or
(iii)    a regular employee who has been demoted or transferred from a full-time
salaried position to an hourly position and who, in the discretion of Employing
Company is deemed to retain his or her eligibility to participate in the Plan.
(b) “Employee” does not, under any circumstance, mean a person who is

3

--------------------------------------------------------------------------------




(i)    an employee whose compensation is determined on an hourly basis or who
holds a position with the Employing Company that is generally characterized as
an “hourly” position, except were a specific employee is, after demotion, deemed
to be eligible to participate in the Plan under paragraph (a)(iii), above;
(ii)    an employee who is classified by the Employing Company as a temporary
employee;
(iii)    an employee who is a member of a bargaining unit unless the employee’s
union has bargained this Plan pursuant to a collective bargaining agreement
between the Employing Company and the union or the employee’s union bargains
this Plan pursuant to bargaining obligations mandated by the National Labor
Relations Act;
(iv)    an employee retained by the Employing Company under a written contract,
other than a Change of Control Contract;
(v)    any worker who is retained by the Company or Employing Company as a
“independent contractor,” “leased employee,” or “temporary employee” but who is
reclassified as an “employee” of the Company or Employing Company by a state or
federal agency or court of competent jurisdiction; or
(vi)    an employee who is a member of the Board of Directors of the Employing
Company.
2.15
“Employing Company” means the Company or any subsidiary of the Company electing
to participate in this Plan under the provisions of Section 7.1.

2.16
“ERISA” means the Employee Retirement Income Security Act of 1974, as from time
to time amended, and all regulations and rulings issued thereunder by
governmental administrative bodies.

2.17
“Plan” means the Special Separation Benefit Plan of Unit Corporation and
Participating Subsidiaries Plan, as set forth herein and as hereafter amended
from time to time.

2.18
“Separation Benefit” means the benefit provided for under this Plan as
determined under Article Three.

2.19
“Separation Period” means the period of time over which an Employee receives
Separation Benefits under the Plan in semimonthly or other installment payments.

2.20
“Termination of Employment” means an Employee’s separation from the service of
an Employing Company determined by the Employing Company, provided that a
Termination of Employment does not include any separation from service resulting
from:

(i)    Discharge for Cause,
(ii)    court decree or government action or recommendation having an effect on
an Employing Company operations or manpower involving rationing or price control
or any other similar type cause beyond the control of an Employing Company,
(iii)    prior to a Change in Control, an offer to the Employee of a position
with an Employing Company, or affiliate, regardless whether the position offered
provides comparable wages and benefits to the position formerly held by the
Employee,
(iv)    termination pursuant to which an Employee accepts any benefits under an
incentive retirement plan or other severance or separation plan,
(v)    termination of an Employee who has a written employment contract which
contains severance provisions, or
(vi)    failure of an Employee to report to work as required by his or her
Employing Company.

4

--------------------------------------------------------------------------------




Temporary work cessations due to strikes, lockouts or similar reasons shall not
be considered a Termination of Employment. An Employee’s separation from service
in connection with the divestiture of any business of an Employing Company shall
not constitute a Termination of Employment if the Employee is offered a
Comparable Position by the purchaser or successor of such business, an affiliate
thereof, or an affiliate of an Employing Company. A separation from service by
an Employee who is offered a Comparable Position arranged for or secured by an
Employing Company does not constitute a Termination of Employment.
Notwithstanding anything in this Section 2.20 to the contrary, a Termination of
Employment shall be deemed to include any termination pursuant to which an
Employee is entitled to receive benefits under the terms of a Change of Control
Contract.
A Termination of Employment shall be effective on the date specified by the
Employing Company (the “Termination Date”).
2.21
“Years of Service” means the sum of the number of continuous Completed Years of
Service as an Employee of an Employing Company during the period of employment
beginning with the Employee’s most recent hire date and ending with the
Employee’s most recent termination date.

ARTICLE 3.
BENEFITS
Section 3.1        Eligibility
Each Employee (i) who is selected by the Administrative Committee to participate
in this Plan, (ii) who has at least one active Year of Service with an Employing
Company immediately preceding the date of his or her Termination of Employment,
(iii) who complies with all administrative requirements of this Plan, including
the provisions of Article Five, (iv) whose termination of employment is the
result of the circumstances described in Section 3.2, and (v) who works through
his/her Termination Date and who is not engaged in a strike or lockout as of the
Termination Date, is eligible to participate in this Plan and, subject to all
the terms of the Plan, receive benefits as provided in this Article Three. An
Employee is ineligible to participate in this Plan if such Employee fails to
satisfy any of the requirements of this Plan including, but not limited to,
failure to establish that his or her termination meet the requirements for a
Termination of Employment.
Section 3.2        Separation Benefit
A Separation Benefit shall be provided for Eligible Employees under the
provisions of this Article Three if an Eligible Employee’s Termination of
Employment is the result of (i) an Employing Company terminating the employment
of the Eligible Employee, (ii) a voluntary termination of employment by the
Eligible Employee on or after the date the Eligible Employee attains age 65 or
(iii) the death of the Eligible Employee on or after the date the Eligible
Employee attains age 65.
Section 3.3        Separation Benefit Amount
The Separation Benefit payable to an Eligible Employee under the Plan shall be
based, in part, on his/her Years of Service with the Company, or Employing
Company. The formula for determining an Employee’s Separation Benefit payment
shall be calculated by dividing the Employee’s highest annual Base Salary during
the five year period ending immediately before the date of Termination of
Employment by 52 to calculate the weekly separation benefit (the “Weekly
Separation Benefit”). The amount of the Separation Benefit payable to the
Eligible Employee shall then be determined in accordance with the following
applicable provision:

5

--------------------------------------------------------------------------------




Schedule of Separation Benefits


Years of
Service
Number of Weekly
Separation Benefit
Payments


Years of
Service
Number of Weekly
Separation Benefit
Payments
1
4
14
56
2
8
15
60
3
12
16
64
4
16
17
68
5
20
18
72
6
24
19
76
7
28
20
80
8
32
21
84
9
36
22
88
10
40
23
92
11
44
24
96
12
48
25
100
13
52
26 or more
104

Section 3.4        Separation Benefit Limitation
Notwithstanding anything in the Plan to the contrary, the Separation Benefit
payable to any Eligible Employee under this Plan shall never exceed the lesser
of (i) 104 Weekly Separation Benefit payments; or (ii) the amount permitted
under ERISA to maintain this Plan as a welfare benefit plan. The benefits
payable under this Plan shall be inclusive of and offset by any other severance
or termination payments (other than those made pursuant to a Change of Control
Contract) made by an Employing Company, including, but not limited to, any
amounts paid pursuant to the Separation Benefit Plan of Unit Corporation and
Participating Subsidiaries, federal, state, local or foreign government worker
notification (e.g., Worker Adjustment and Retraining Notification Act) or office
closing requirements.
Section 3.5        Withholding Tax
The Employing Company shall deduct from the amount of any Separation Benefits
payable under the Plan, any amount required to be withheld by the Employing
Company by reason of any law or regulation, for the payment of taxes or
otherwise to any federal, state, local or foreign government. In determining the
amount of any applicable tax, the Employing Company shall be entitled to rely on
the number of personal exemptions on the official form(s) filed by the Employee
with the Employing Company for purposes of income tax withholding on regular
wages.
Section 3.6        Reemployment of an Eligible Employee
Entitlement to the unpaid balance of any Separation Benefit amount due an
Eligible Employee under this Plan shall be revoked immediately upon reemployment
of the person as an Employee of an Employing Company. Such unpaid balance shall
not be payable in any future period.
However, if the person’s re-employment is subsequently terminated and he or she
then becomes entitled to a Separation Benefit under this Plan, Years of Service
for the period of re-employment shall be added to that portion of his or her
prior service represented by the unpaid balance or the revoked entitlement for
the prior Separation Benefit.
Section 3.7        Integration with Disability Benefits
The Separation Benefit payable to an Eligible Employee with respect to any
Separation Period shall be reduced (but not below zero) by the amount of any
disability benefit payable from any disability plan or

6

--------------------------------------------------------------------------------




program sponsored or contributed to by an employing Company. The amount of any
such reduction shall not be paid to the Eligible Employee in any future period.
Section 3.8        Plan Benefit Offset
The amount of any severance or separation type payment that an Employing Company
is or was obligated to pay to an Eligible Employee under any law, decree, court
award, contract, program or other arrangement because of the Eligible Employee’s
separation from service from an Employing Company shall reduce the amount of
Separation Benefit otherwise payable under this Plan. Notwithstanding the
immediately preceding sentence, the terms of this Section 3.8 shall not be
applicable to any benefits paid under a Change of Control Contract.
Section 3.9        Recoupment
An Employing Company may deduct from the Separation Benefit any amount owing to
an Employing Company from
(a)    the Eligible Employee, or
(b)    the executor or administrator of the Eligible Employee’s estate.
Section 3.10    Change in Control
Unless otherwise provided in writing by the Board of Directors prior to a Change
in Control of the Company, all Eligible Employees shall be vested in his/her
Separation Benefit as of the date of the Change in Control based on such
Eligible Employee’s then Years of Service as determined by reference to the
schedule set forth in Section 3.3 of this Plan. Any Separation Benefit deemed to
have vested pursuant to this section shall be payable upon the Eligible
Employee’s Termination of Employment with the Employing Company and shall be
paid in accordance with the Plan provisions in effect immediately prior to the
Change in Control.
ARTICLE 4.
METHOD OF PAYMENT
Section 4.1        Separation Benefit Payment
Separation Benefit payments shall, unless otherwise determined by the
Administration Committee, be paid in the same manner as wages were paid to the
Eligible Employee.
Section 4.2        Protection of Business
Any Eligible Employee who receives Separation Benefits under Section 3.3 of this
Plan agrees that, in consideration of the Separation Benefits, the Employee will
not, in any capacity, directly or indirectly, and on his or her own behalf or on
behalf of any other person or entity, during the period of time he or she is
receiving such Separation Benefits, either (a) solicit or attempt to induce any
current customer of the Company to cease doing business with the Company or (b)
solicit or attempt to induce any employee of the Company to sever the employment
relationship (collectively, the “Protection of Business Requirements”). Except
as provided in the next paragraph and/or the Separation Agreement, in the event
the Eligible Employee violates the Protection of Business Requirements of this
Section (or the like provisions of his or her Separation Agreement), the
Eligible Employee shall not be entitled to any further payments of Separation
Benefits under this Plan and shall be obligated to repay the Employing Company
all monies previously received as Separation Benefits. In the event of a Change
in Control, Employee’s obligations under this Section shall expire and be
canceled, and Employee shall be entitled to Separation Benefits under this Plan
in accordance with its terms even if he or she engages in conduct that would
otherwise violate the Protection of Business Requirements in this Section.
Section 4.3        Death
(a)    Termination of Employment as a result of death of Eligible Employee - In
the event that the Eligible Employee’s Termination of Employment is as a result
of the Employee’s death, the Separation Benefit

7

--------------------------------------------------------------------------------




shall be paid to the Eligible Employee’s Beneficiary in accordance with the
provisions of Section 3.3, above. Payments shall be made to the Eligible
Employee’s Beneficiary, notwithstanding the Eligible Employee’s failure to meet
the waiver and release conditions of Article Five of the Plan.
(b)    Death of the Eligible Employee Subsequent to Termination of Employment -
In the event that an Eligible Employee’s death occurs subsequent to the date of
Termination of Employment, and before receipt of any or all of the benefits to
which the Eligible Employee was entitled under this Plan, then the
Administration Committee may, in its sole and absolute discretion, pay a
computed lump sum value of the unpaid balance of the Eligible Employee’s
Separation Benefit to the Eligible Employee’s Beneficiary, and if there is no
designated, living Beneficiary, the computed lump sum value described above may
be paid to the executor or administrator of the Eligible Employee’s estate. For
purposes of calculating the computed lump sum value as provided herein, the
Administration Committee may discount the present value of the future Separation
Benefit payments using a commercially reasonable discount rate.
ARTICLE 5.
WAIVER AND RELEASE OF CLAIMS
Except as provided in Section 4.3(a), above, it is a condition of this Plan that
no Separation Benefit shall be paid to or for any Employee except upon due
execution and delivery to the Employing Company by that Employee of a Separation
Agreement in substantially the form attached to this Plan as Attachment “A” or
“B” or such other form as may be designated as the required Separation Agreement
from time to time, in the discretion of the Employing Company, by which the
Employee waives and releases the Company, its subsidiaries and their officers,
directors, agents, employees and affiliates from all claims arising or alleged
to arise out of his or her employment or the termination of employment
including, but not limited to the Age Discrimination in Employment Act of 1967,
Title VII of the Civil Rights Act of 1964, as amended, and all other state and
federal laws governing the Employee’s employment. Said waiver and release as
provided in the Separation Agreement being given in exchange for and in
consideration of payment of the Separation Benefit, to which the Employee would
not otherwise be entitled. The determination whether the Employee shall be
required to execute a Separation Agreement in the form shown by Attachment “A,”
or “B” or otherwise shall be within the sole discretion of the Employing
Company.
In connection with the execution of the Separation Agreement, the following
procedures shall be followed (except as modified from time to time, in the
discretion of the Employing Company): the Employee shall be advised in writing,
by receiving the written text of the Separation Agreement so stating, to consult
a lawyer before signing the Separation Agreement; the Employee shall be given
either twenty-one (21) days (when form shown by Attachment “A” is used), or
forty-five (45) days (when form shown by Attachment “B” is used) to consider the
Separation Agreement before signing; after signing, the Employee shall have
seven (7) days in which to revoke the Separation Agreement; and the Separation
Agreement shall not take effect until the seven (7) day revocation period has
passed. In the event the designated period for executing the Separation
Agreement (including the revocation period) spans two tax years of the Employee,
the installment payments under Section 4.1 shall automatically commence in the
second tax year of the Employee, regardless of when the revocation period
expires.
In addition, where the form shown by Attachment “B” is used, the Employee shall
be given: a written statement identifying for the Employee the class, unit or
group of persons eligible to participate in the Plan and any time limits for
eligibility under the Plan; and the job titles and ages of all persons eligible
or selected for separation under the Plan in the same job classification or
organizational unit, and the ages of all persons not eligible or selected for
separation under the Plan.

8

--------------------------------------------------------------------------------




ARTICLE 6.
FUNDING
This Plan is an unfunded employee welfare benefit plan under ERISA established
by the Company. Benefits payable to Eligible Employees shall be paid out of the
general assets of the Employing Company. The Employing Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Separation Benefits under the
Plan.
ARTICLE 7.
OPERATION
Section 7.1        Employing Company Participation
Any subsidiary of the Company may participate as an Employing Company in the
Plan upon the following conditions:
(a)    Such subsidiary shall make, execute and deliver such instruments as the
Company shall deem necessary or desirable;
(b)    Such subsidiary may withdraw from participation as an Employing Company
upon notice to the Company in which event such subsidiary may continue the
provisions or this Plan as its own plan, and may thereafter, with respect
thereto, exercise all of the rights and powers theretofore reserved to the
Company; and
(c)    Any modification or amendment of the Plan made or adopted by the Company
shall be deemed to have been accepted by each Employing Company.
Section 7.2        Status of Subsidiaries
The authority of each subsidiary to act independently and in accordance with its
own best judgment shall not be prejudiced or diminished by its participation in
this Plan and at the same time the several Employing Company may act
collectively in respect of general administration of this Plan in order to
secure administrative economies and maximum uniformity.
Section 7.3        Termination by an Employing Company
Any Employing Company other than the Company may withdraw from participation in
the Plan at any time by delivering to the Administration Committee written
notification to that effect signed by such Employing Company’s chief executive
officer or his delegate. Withdrawal by any Employing Company pursuant to this
paragraph or complete discontinuance of Separation Benefits under the Plan by
any Employing Company other than the Company, shall constitute termination of
the Plan with respect to such Employing Company, but such actions shall not
affect any Separation Benefit that has become payable to an Eligible Employee,
and such benefit shall continue to be paid in accordance with the Plan
provisions in effect on the Termination of Employment.
ARTICLE 8.
ADMINISTRATION
Section 8.1        Named Fiduciary
This Plan shall be administered by the Company acting through the Administration
Committee or such other person as may be designated by the Company from time to
time. The Administration Committee shall be the “Administrator” of the Plan and
shall be, in its capacity as Administrator, a “Named Fiduciary,” as such terms
are defined or used in ERISA.

9

--------------------------------------------------------------------------------




Section 8.2        Fiduciary Responsibilities
The named fiduciary shall fulfill the duties and requirements of such a
fiduciary under ERISA and is the Plan’s agent for service of legal process. The
named fiduciary may designate other persons to carry out such fiduciary
responsibilities and may cancel such a designation. A person may serve in more
than one fiduciary or administrative capacity with respect to this Plan. The
named fiduciary shall periodically review the performance of the fiduciary
responsibilities by each designated person.
Section 8.3        Specific Fiduciary Responsibilities
The Administration Committee shall be responsible for the general administration
and interpretation of the Plan and the proper execution of its provisions and
shall have full discretion to carry out its duties. In addition to any powers of
the Administration Committee specified elsewhere in this Plan, the
Administration Committee shall have all discretionary powers necessary to
discharge its duties under this Plan, including, but not limited to, the
following discretionary powers and duties:
8.3.1    To interpret or construe the terms of the Plan, including eligibility
to participate, and resolve ambiguities, inconsistencies and omissions;
8.3.2    To make and enforce such rules and regulations and prescribe the use of
such forms as it deems necessary or appropriate for the efficient administration
of the Plan; and
8.3.3    To decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan.
Section 8.4        Allocations and Delegations of Responsibility
The Board of Directors and the Administration Committee respectively shall have
the authority to delegate, from time to time, all or any part of its
responsibilities under this Plan to such person or persons as it may deem
advisable and in the same manner to revoke any such delegation of
responsibility. Any action of the delegate in the exercise of such delegated
responsibilities shall have the same force and effect for all purposes hereunder
as if such action had been taken by the Board of Directors or the Administration
Committee. The Company, the Board of Directors and the Administration Committee
shall not be liable for any acts or omissions of any such delegate. The delegate
shall report periodically to the Board of Directors or the Administration
Committee, as applicable, concerning the discharge of the delegated
responsibilities.
The Board of Directors and the Administration Committee respectively shall have
the authority to allocate, from time to time, all or any part of its
responsibilities under this Plan to one or more of its members as it may deem
advisable, and in the same manner to remove such allocation of responsibilities.
Any action of the member to whom responsibilities are allocated in the exercise
of such allocated responsibilities shall have the same force and effect for all
purposes hereunder as if such action had been taken by the Board of Directors or
the Administration Committee. The Company, the Board of Directors and the
Administration Committee shall not be liable for any acts or omissions of such
member. The member to whom responsibilities have been allocated shall report
periodically to the Board of Directors or the Administration Committee, as
applicable, concerning the discharge of the allocated responsibilities.
Section 8.5        Advisors
The named fiduciary or any person designated by the named fiduciary to carry out
fiduciary responsibilities may employ one or more persons to render advice with
respect to any responsibility imposed by this Plan.
Section 8.6        Plan Determination
The determination of the Administration Committee as to any question involving
the general administration and interpretation or construction of the Plan shall
be within its sole discretion and shall be final, conclusive and binding on all
persons, except as otherwise provided herein or by law.

10

--------------------------------------------------------------------------------




Section 8.7        Claims Review Procedure
Consistent with the requirements of ERISA and the regulations thereunder as
promulgated by the Secretary of Labor from time to time, the following claims
review procedure shall be followed with respect to the denial of Separation
Benefits to any Employee:
8.7.1    Within thirty (30) days from the date of an Employee’s Termination of
Employment, the Employing Company shall furnish such Employee with an agreement
and release offering Separation Benefits under the Plan or notice of such
Employee’s ineligibility for or denial of Separation Benefits, either in whole
or in part. Such notice from the Employing Company will be in writing and sent
to the Employee or the legal representatives of his estate stating the reasons
for such ineligibility or denial and, if applicable, a description of additional
information that might cause a reconsideration by the Administration Committee
or its delegate of the decision and an explanation for the Plan’s claims review
procedure. In the event such notice is not furnished within thirty (30) days,
any claim for Separation Benefits shall be deemed denied and the Employee shall
be permitted to proceed to Section 8.7.2 below.
8.7.2    Each Employee may submit a claim for benefits to the Administration
Committee (or to such other person as may be designated by the Administration
Committee) in writing in such form as is permitted by the Administration
Committee. An Employee shall have no right to seek review of a denial of
benefits, or to bring any action in any court to enforce a claim for benefits
prior to his filing a claim for benefits and exhausting his rights to review
under this section.
When claim for benefits has been filed properly, such claim for benefits shall
be evaluated and the Employee shall be notified of the approval or the denial
within ninety (90) days after the receipt of such claim unless special
circumstances require an extension of time for processing the claim. If such an
extension of time for processing is required, written notice of the extension
shall be furnished to the Employee prior to the termination of the initial
ninety (90) day period which shall specify the special circumstances requiring
an extension and the date by which a final decision shall be reached (which date
shall not be later than one hundred and eighty (180) days after the date on
which the claim was filed). The Employee shall be given a written notice in
which the Employee shall be advised as to whether the claim is granted or
denied, in whole or in part. If a claim is denied by the Administration
Committee, in whole or in part, the Employee shall be given written notice which
shall contain (1) the specific reasons for the denial, (2) references to
pertinent Plan provisions upon which the denial is based, (3) a description of
any additional material or information necessary to perfect the claim and an
explanation of why such material or information is necessary, and (4) the
Employee’s rights to seek review of the denial.
8.7.3    If a claim is denied, in whole or in part, the Employee shall have the
right to request that the Administration Committee review the denial, provided
that the Employee files a written request for review with the Administration
Committee within sixty (60) days after the date on which the Employee received
written notification of the denial. The Employee (or his duly authorized
representative) may review pertinent documents and submit issues and comments in
writing to the Administration Committee. Within a reasonable period, which shall
not be later than sixty (60) days after a request for review is received the
review shall be made and the Employee shall be advised in writing of the
decision on review, unless special circumstances require an extension of time
for processing the review, in which case the Employee shall be given a written
notification within such initial sixty (60) day period specifying the reasons
for the extension and when such review shall be completed (provided that such
review shall be completed within one hundred and twenty (120) days after the
date on which the request for review was filed). The decision on review shall be
forwarded to the Employee in writing and shall include specific reasons for the
decision and references to Plan provisions upon which the decision is based. A
decision on review shall be final and binding on all persons.

11

--------------------------------------------------------------------------------




8.7.4    If an Employee fails to file a request for review in accordance with
the procedures herein outlined, such Employee shall have no rights to review and
shall have no right to bring action in any court and the denial of the claim
shall become final and binding on all Persons for all purposes.
8.7.5    The determinations whether any person qualifies as an Eligible Employee
under the Plan; and whether to grant or deny any claim for benefits under this
Plan shall be made by the Administration Committee, in its sole and absolute
discretion, and all such determinations shall be conclusive and binding on all
persons to the maximum extent permitted by law.
Section 8.8        Modification and Termination
The Company may at any time, without notice or consent of any person, terminate
or modify this Plan in whole or in part, and such termination or modification
shall apply to existing as well as to future employees, but such actions shall
not affect any Separation Benefit that has become payable to an Eligible
Employee, and such benefit shall continue to be paid in accordance with the Plan
provisions in effect on the date of the Termination of Employment.
Section 8.9        Indemnification
To the extent permitted by law, the Company shall indemnify and hold harmless
the members of the Board of Directors, the Administration Committee members, and
any employee to whom any fiduciary responsibility with respect to this Plan is
allocated or delegated to, and against any and all liabilities, costs and
expenses incurred by any such person as a result of any act, or omission to act,
in connection with the performance of his/her duties, responsibilities and
obligations under this Plan, ERISA and other applicable law, other than such
liabilities, costs and expenses as may result from the gross negligence or
willful misconduct of any such person. The foregoing right of indemnification
shall be in addition to any other right to which any such person may be entitled
as a matter of law or otherwise. The Company may obtain, pay for and keep
current a policy or policies of insurance, insuring the members of the Board of
Directors, the Administration Committee members and any other employees who have
any fiduciary responsibility with respect to this Plan from and against any and
all liabilities, costs and expenses incurred by any such person as a result of
any act, or omission, in connection with the performance of his/her duties,
responsibilities and obligations under this Plan and under ERISA.
Section 8.10    Successful Defense
A person who has been wholly successful, on the merits or otherwise, in the
defense of a civil or criminal action or proceeding or claim or demand of the
character described in Section 8.9 above shall be entitled to indemnification as
authorized in such Section 8.9.
Section 8.11    Unsuccessful Defense
Except as provided in Section 8.10 above, any indemnification under Section 8.9
above, unless ordered by a court of competent jurisdiction, shall be made by the
Company only if authorized in the specific case:
8.11.1    By the Board of Directors acting by a quorum consisting of directors
who are not parties to such action, proceeding, claim or demand, upon a finding
that the member of the Administration Committee has met the standard of conduct
set forth in Section 8.9 above; or
8.11.2    If a quorum under Section 8.11.1 above is not obtainable with due
diligence; the Board of Directors upon the opinion in writing of independent
legal counsel (who may be counsel to any Employing Company) that indemnification
is proper in the circumstances because the standard of conduct set forth in
Section 8.9 above has been met by such member of the Administration Committee.

12

--------------------------------------------------------------------------------




Section 8.12    Advance Payments
Expenses incurred in defending a civil or criminal action or proceeding or claim
or demand may be paid by the Company or Employing Company, as applicable, in
advance of the final disposition of such action or proceeding, claim or demand,
if authorized in the manner specified in Section 8.11 above, except that, in
view of the obligation of repayment set forth in Section 8.13 below, there need
be no finding or opinion that the required standard of conduct has been met.
Section 8.13    Repayment of Advance Payments
All expenses incurred, in defending a civil or criminal action or proceeding,
claim or demand, which are advanced by the Company or Employing Company, as
applicable, under Section 8.12 above shall be repaid in case the person
receiving such advance is ultimately found, under the procedures set forth in
this Article Eight, not to be entitled to the extent the expenses so advanced by
the Company exceed the indemnification to which he or she is entitled.
Section 8.14    Right of Indemnification
Notwithstanding the failure of the Company or Employing Company, as applicable,
to provide indemnification in the manner set forth in Section 8.11 and 8.12
above, and despite any contrary resolution of the Board of Directors or of the
shareholders in the specific case, if the member of the Administration Committee
has met the standard of conduct set forth in Section 8.9 above, the person made
or threatened to be made a party to the action or proceeding or against whom the
claim or demand has been made, shall have the legal right to indemnification
from the Company or Employing Company, as applicable, as a matter of contract by
virtue of this Plan, it being the intention that each such person shall have the
right to enforce such right of indemnification against the Company or Employing
Company, as applicable, in any court of competent jurisdiction.
ARTICLE 9.
EFFECTIVE DATE
This Plan became effective October 19, 2004, and is hereby amended and restated
effective as of December 8, 2015.
ARTICLE 10.
MISCELLANEOUS
Section 10.1    Assignment
An Employee’s right to benefits under this Plan shall not be assigned,
transferred, pledged, encumbered in any way or subject to attachment or
garnishment, and any attempted assignment, transfer, pledge, encumbrance,
attachment, garnishment or other disposition of such benefits shall be null and
void and without effect.
Section 10.2    Governing Law
To the extent not governed by federal law, this Plan and all action taken under
it shall be governed by the laws of the State of Oklahoma, notwithstanding such
State’s choice of law provisions. If any part of the Plan is held by a court of
competent jurisdiction to be void or voidable, such holding shall not apply to
render void or voidable the provisions of the Plan not encompassed in the
court’s holding. Where necessary to maintain the Plan’s validity, a court of
competent jurisdiction may modify the terms of this Plan to the extent necessary
to effectuate its purposes as demonstrated by the terms and conditions stated
herein.

13

--------------------------------------------------------------------------------




Section 10.3    Employing Company Records
The records of the Employing Company with regard to any person’s Eligible
Employee status, Beneficiary status, employment history, Years of Service and
all other relevant matters shall be conclusive for purposes of administration of
the Plan.
Section 10.4    Employment Non-Contractual
This Plan is not intended to and does not create a contract of employment,
express or implied, and an Employing Company may terminate the employment of any
employee with or without cause as freely and with the same effect as if this
Plan did not exist. Nothing contained in the Plan shall be deemed to qualify,
limit or alter in any manner the Employing Company’s sole and complete authority
and discretion to establish, regulate, determined or modify at all time, the
terms and conditions of employment, including, but not limited to, levels of
employment, hours of work, the extent of hiring and employment termination, when
and where work shall be done, marketing of its products, or any other matter
related to the conduct of its business or the manner in which its business is to
be maintained or carried on, in the same manner and to the same extent as if
this Plan were not in existence.
Section 10.5    Taxes
Neither an Employing Company nor any fiduciary of this Plan shall be liable for
any taxes incurred by an Eligible Employee or Beneficiary for Separation Benefit
payments made pursuant to this Plan.
Section 10.6    Binding Effect
This Plan shall be binding on the Company, any Employing Company and their
successors and assigns, and the Employee, Employee’s heirs, executors,
administrators and legal representatives. As used in this Plan, the term
“successor” shall include any person, firm, corporation or other business entity
which at any time, whether by merger, purchase or otherwise, acquires all or
substantially all of the assets or business of the Company or any Employing
Company.
Section 10.7    Entire Agreement
This Plan constitutes the entire understanding between the parties hereto and
may be modified only in accordance with the terms of this Plan.
Section 10.8    Section 409A
This Plan is intended to comply with Section 409A of the Code, the Treasury
regulations and other guidance promulgated or issued thereunder (“Section
409A”), to the extent the requirements of Section 409A are applicable thereto,
and the provisions of this Plan shall be construed in a manner consistent with
that intention. Any provision required for compliance with Section 409A that is
omitted from this Plan shall be incorporated herein by reference and shall apply
retroactively, if necessary, and be deemed a part of this Plan to the same
extent as though expressly set forth herein. For purposes of applying the
provisions of Section 409A to this Plan, each separately identified amount to
which an Employee is entitled under this Plan shall be treated as a separate
payment within the meaning of Section 409A. In addition, any series of
installment payments under this Plan, including the Separation Benefit, shall be
treated as a right to a series of separate payments under Section 409A,
including Treas. Reg. Section 1.409A-2(b)(2)(iii).
Neither the Company, nor the Employing Company, shall have any liability to the
Employee with respect to the tax obligations that result under any tax law and
makes no representation with respect to the tax treatment of payments and/or
benefits provided under this Plan.

14

--------------------------------------------------------------------------------




EXECUTED as of this 8th day of December, 2015.




Unit Corporation
 
 
 
 
By:
/s/ Mark E. Schell
 
Mark E. Schell
Senior Vice President and
General Counsel




15

--------------------------------------------------------------------------------






To receive a Special Separation Benefit in connection with a reduction in force
or other Termination of Employment affecting an employee, an Eligible Employee
must sign the following Separation Agreement “A” provided by the Company:
SPECIAL SEPARATION AGREEMENT “A”
Employing Company (“Unit”) and Employee Name (“Employee” or, “you”) hereby agree
as follows:
Your employment will end /ended on _____________________, 20_____ (Date
Employment Ends).
In consideration for your agreement to the terms and conditions of this
Separation Agreement (“Agreement”), Unit will pay you $_______________
(“Separation Benefit”), in accordance with and subject to the terms of the
Special Separation Benefit Plan of Unit Corporation and Participating
Subsidiaries (the “Plan”). You agree to comply with all terms of the plan.
Payments will be paid in equal installments in the same manner as wages were
paid to you.
You know that state and federal laws, including the Age Discrimination in
Employment Act and Title VII of the Civil Rights Act of 1964, as amended,
prohibit employment discrimination based on age, sex, race, color, national
origin, religion, handicap, disability, or veteran status, and that these laws
are enforced through the United States Equal Employment Opportunity Commission
(“EEOC”), United States Department of Labor, and State Human Rights Agencies and
courts of competent jurisdiction.
YOU ARE ADVISED TO CONSULT AN ATTORNEY BEFORE SIGNING THIS AGREEMENT.
YOU HAVE SEVEN DAYS AFTER RECEIVING THIS AGREEMENT TO CONSIDER WHETHER TO SIGN
THIS AGREEMENT. YOU MAY SIGN THIS AGREEMENT BEFORE EXPIRATION OF THIS PERIOD OF
TIME SHOULD YOU CHOOSE TO DO SO.
In exchange for the Separation Benefit described in this Agreement, you agree,
on behalf of yourself, your legal representatives, heirs and beneficiaries, to
fully and forever relieve, release and discharge Unit, its past, present and
future successors, assigns, parent, subsidiaries, operating units, affiliates
and divisions (and the agents, representatives, managers, owners, shareholders,
officers, directors, employees and attorneys of those entities) (collectively
referred to in this Agreement as the “Released Parties”), from all claims,
debts, liabilities, demands, obligations, promises, acts, agreements, costs,
expenses, damages, actions, and causes of action, whether in law or in equity,
whether known or unknown, suspected or unsuspected, arising from your employment
with and termination from Unit, as well as any injuries or damages suffered
during the course of your employment with Unit, including, but not limited to,
any and all claims under Title VII of the Civil Rights Act of 1964 (42 U.S.C. §
2000e, et seq.), as amended by the Civil Rights Act of 1991, which prohibits
discrimination and/or harassment in employment based on race, color, national
origin, religion or sex; the Civil Rights Act of 1966 (42 U.S.C. §1981, 1983 and
1985), which prohibits violations of civil rights; the Age Discrimination in
Employment Act of 1967, as amended, (29 U.S.C. §621, et seq.), which prohibits
age discrimination in employment; Section 510 of the Employment Retirement
Income Security Act of 1974, as amended (“ERISA”) (29 U.S.C. § 1140), which
protects employees from employment discrimination relative to certain employee
benefits; the Americans with Disabilities Act of 1990, as amended (42 U.S.C.
§12101, et seq.) which prohibits discrimination against the disabled; the Family
and Medical Leave Act of 1993 (29 U.S.C. §2601, et seq.), which provides medical
and family leave; the Genetic Information Nondiscrimination Act (42 U.S.C. §
2000ff-10), which prohibits discrimination based on genetic information;
Uniformed Services Employment and Re-Employment Rights Act of 1994 (38 U.S.C. §§
4301 et seq.), which prohibits discrimination based on U.S. military service;
the Fair Labor Standards Act (42 U.S.C. §201, et seq.), including the Wage and
Hour Laws relating to payment of wages; claims for Workers’ Compensation and any
and all other federal, state and local laws and regulations, including claims
under applicable state anti-discrimination laws. 




A - 1 of 5



--------------------------------------------------------------------------------




The waiver and release of liability in this Agreement also includes, but is not
limited to, a release of the Released Parties by you of any claims for severance
pay or severance benefits beyond those specifically set forth in this Agreement,
breach of contract, mental pain suffering and anguish, emotional upset,
impairment of economic opportunities, unlawful interference with employment
rights, defamation, intentional or negligent infliction of emotional distress,
fraud, wrongful termination, wrongful discharge in violation of public policy,
breach of any express or implied covenant of good faith and fair dealing, that
Unit has dealt with you unfairly or in bad faith, and all other common law
contract and tort claims. 
Nothing in this Agreement, however, releases or diminishes any claims for
benefits to which you may be entitled from or under any plan of Unit that is
governed by ERISA.  Except as described below, you agree and covenant not to
file any suit, charge or complaint against the Released Parties in any court or
administrative agency, with regard to any claim, demand, liability or obligation
arising out of your employment with Unit or separation from Unit. You further
represent that no claims, complaints, charges, or other proceedings are pending
in any court, administrative agency, commission or other forum relating directly
or indirectly to your employment by Unit. 
Despite the above provisions or anything else contained in this Agreement to the
contrary, this Agreement does not operate to release any claims that may not be
released as a matter of law or any claims or rights with respect to the
Separation Benefit.  Further, this Agreement will not prevent you from doing any
of the following:
a.
obtaining unemployment compensation, state disability insurance or workers’
compensation benefits from the appropriate agency of the state in which you live
and work, provided you satisfy the legal requirements for those benefits
(nothing in this Agreement, however, guarantees or otherwise constitutes a
representation of any kind that you are entitled to those benefits);



b.
asserting any right that is created or preserved by this Agreement, like your
right to receive the Separation Benefit; and



c.
filing a charge with or participating in any investigation or proceeding
conducted by the EEOC or a comparable state or local agency. Notwithstanding the
foregoing, you agree that you are giving up (and hereby do give up) any rights
to receive remedial relief (like reinstatement, back pay, or front pay) or
monetary damages in any charge, complaint, or lawsuit filed by you or by anyone
else on your behalf.



As further consideration for the payment of the Separation Benefit, you agree
that you will not, in any capacity directly or indirectly and on your own behalf
or on behalf of any other person or entity, during the period of time you are
receiving such Separation Benefits, either (a) solicit or attempt to induce any
current customer of Unit to cease doing business with Unit or (b) solicit or
attempt to induce any employee of Unit to sever the employment relationship
(collectively, the “Protection of Business Requirements”).
Except as provided in the next paragraph, in the event you violate the
Protection of Business Requirements, you will not be entitled to any further
payments of Separation Benefits under the Plan or this Separation Agreement and
you will be obligated to repay Unit all Separation Benefit payments previously
received under the Plan and this Separation Agreement.
In the event of a Change in Control of Unit Corporation (as defined in the
Plan), your obligations regarding the Protection of Business Requirements will
expire and be canceled, and you will be entitled to Separation Benefits provided
under the Plan in accordance with the terms of the Plan, notwithstanding whether
you thereafter engage in conduct that would otherwise violate the Protection of
Business Requirements described in this Agreement.








A - 2 of 5



--------------------------------------------------------------------------------




You agree that you have carefully read and fully understand all the provision of
this Agreement. This is the entire agreement between you and Unit, and is
legally binding and enforceable. You agree that you have not relied on any
representation or statement, written or oral, not set forth in this Agreement
when signing this Agreement.
The parties agree that if a lawsuit relating or pertaining to this Agreement is
filed, then the prevailing party will be entitled to collect from the other
party the reasonable attorney fees, costs, charges, and expenses it incurs. For
purposes of this paragraph, “prevailing party” means the party who has obtained
the majority of relief on the disputed claim(s), whether by court order,
verdict, or voluntary dismissal (except for in the case of a mutual settlement).
This Agreement shall be governed and interpreted under federal law and the laws
of the State of Oklahoma, notwithstanding that State’s choice of law provisions.
If any part of this Agreement is held by a court of competent jurisdiction to be
void or voidable, that holding will not apply to render void or voidable the
provisions of this Agreement not encompassed in the court’s holding. Where
necessary to maintain this Agreement’s validity, a court of competent
jurisdiction may modify the terms of this Agreement to the extent necessary to
effectuate its purposes as demonstrated by the terms and conditions stated in
this Agreement.
You knowingly and voluntarily sign this Agreement.
1.    You acknowledge receipt of this Agreement on this ________ day of,
___________________________, 20____;


__________________________ (Employee)


2.    You acknowledge signing and, in signing, consenting to this Agreement on
this _________ day of ______________________, 20_____;


__________________________ (Employee)


(Name of Employing Company)


By:_____________________________________
Mark E. Schell, Senior Vice President
Date:____________________________________


















A - 3 of 5



--------------------------------------------------------------------------------




DESIGNATION OF BENEFICIARY
for Agreement made under the
Special Separation Benefit Plan of
Unit Corporation and Participating Subsidiaries




A. Identification
Participant Name:
(Employee Name)
Participant’s Social Security Number:
XXX-XX- ___ ___ ___ ___ (last 4 digits of SS#)



I hereby designate the following as my beneficiary(ies) entitled to receive any
remaining payment(s) of my Separation Benefits that are subject to this
Separation Agreement dated (Date of Agreement) (date employment ended).
B. Information Concerning The Primary Beneficiary(ies):
First name, middle initial, and
last name
of each beneficiary
Address (including Zip Code)
of each beneficiary
Date
of
Birth
Relationship
*Percentage of
Undelivered
Benefits
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL = 100%









[Designation of Beneficiary Continued on Next Page]


















A - 4 of 5



--------------------------------------------------------------------------------




Contingent Beneficiary(ies) (applicable only if you are not survived by one or
more primary beneficiaries)
C. Information Concerning The Contingent Beneficiary(ies):
First name, middle initial, and
last name
of each beneficiary
Address (including Zip Code)
of each beneficiary
Date
of
Birth
Relationship
*Percentage of
Undelivered
Benefits
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL = 100%



* If no percentages are indicated, benefits will be divided equally between
applicable beneficiaries.


It is understood that this Designation of Beneficiary is made under the Special
Separation Benefit Plan of Unit Corporation and Participating Subsidiaries, as
amended and restated effective December 31, 2012 and is subject to the terms and
conditions stated in that plan, including the beneficiary’s survival of my
death. If any of those conditions are not satisfied, those rights will transfer
according to my will or the laws of descent and distribution.


It is further understood that all prior designations of beneficiary made by me
under the plan, if any, with regard to this Separation Agreement are hereby
revoked. I reserve the right to change (revoke) this Designation of Beneficiary.
Any change of this designation of beneficiary must be in writing, signed by me
and filed with the Company before my death.


X __________________________________________
X _______________________________
(Employee Name)
Date























A - 5 of 5



--------------------------------------------------------------------------------




To receive a Special Separation Benefit in connection with a reduction in force
or other Termination of Employment affecting a group of employees, an Eligible
Employee must sign the following Separation Agreement “B” provided by the
Company:


SPECIAL SEPARATION AGREEMENT “B”
[Name of Employing Company] (“Unit”) and _____________________ (“Employee” or,
“you”) hereby agree as follows:
Your employment will end / ended on _____________________, 20__ (Date Employment
Ended).
In consideration for your agreement to the terms and conditions of this
Separation Agreement (“Agreement”), Unit will pay you $_______________
(“Separation Benefit”), in accordance with, and subject to the terms of the
Special Separation Benefit Plan of Unit Corporation and Participating
Subsidiaries (the “Plan”). You agree to comply with all terms of the Plan.
Payments will be paid in equal installments in the same manner as wages were
paid to you.
You know that state and federal laws, including the Age Discrimination in
Employment Act and Title VII of the Civil Rights Act of 1964, as amended,
prohibit employment discrimination based upon age, sex, race, color, national
origin, religion, handicap, disability, or veteran status, and that these laws
are enforced through the United States Equal Employment Opportunity Commission
(“EEOC”), United States Department of Labor, State Human Rights Agencies and
courts of competent jurisdiction.
YOU ARE ADVISED TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT.
YOU HAVE FORTY FIVE DAYS AFTER RECEIVING THIS AGREEMENT, AND THE WRITTEN
STATEMENT PROVIDED WITH THIS AGREEMENT, TO CONSIDER WHETHER TO SIGN THIS
AGREEMENT. YOU MAY SIGN THIS AGREEMENT BEFORE EXPIRATION OF THIS PERIOD OF TIME
SHOULD YOU CHOOSE TO DO SO.
AFTER SIGNING THIS AGREEMENT, YOU HAVE ANOTHER SEVEN DAYS IN WHICH TO REVOKE
CONSENT TO THIS AGREEMENT. THIS AGREEMENT DOES NOT TAKE EFFECT UNTIL THOSE SEVEN
DAYS HAVE PASSED, AND YOU WILL NOT BE ENTITLED TO ANY BENEFITS UNDER THIS
AGREEMENT UNTIL THE REVOCATION PERIOD HAS EXPIRED.
YOU ACKNOWLEDGE THAT, ALONG WITH THIS AGREEMENT, YOU HAVE BEEN GIVEN A WRITTEN
STATEMENT: (A) WHICH DESCRIBES THE CLASS, UNIT, OR GROUP OF INDIVIDUALS COVERED
BY THE PLAN, ELIGIBILITY FACTORS UNDER THE PLAN, AND ANY TIME LIMITS APPLICABLE
TO THE PLAN; AND (B) THE JOB TITLES AND AGES OF ALL INDIVIDUALS ELIGIBLE OR
SELECTED FOR TERMINATION UNDER THE PLAN WITH YOU, AND THE AGES AND JOB TITLES OF
ALL INDIVIDUALS IN THE SAME JOB CLASSIFICATION OR TITLE AS THOSE EMPLOYEES
ELIGIBLE OR SELECTED FOR TERMINATION UNDER THE PLAN WHO ARE NOT ELIGIBLE OR
SELECTED FOR TERMINATION.
In exchange for the Separation Benefit, you agree, on behalf of yourself, your
legal representatives, heirs and beneficiaries, to fully and forever relieve,
release and discharge Unit, its past, present and future successors, assigns,
parent, subsidiaries, operating units, affiliates and divisions (and the agents,
representatives, managers, owners, shareholders, officers, directors, employees
and attorneys of those entities) (collectively referred to in this Agreement as
the “Released Parties”), from all claims, debts, liabilities, demands,
obligations, promises, acts, agreements, costs, expenses, damages, actions, and
causes of action, whether in law or in equity, whether known or unknown,
suspected or unsuspected, arising from your employment with and termination from
Unit, as well as any injuries or damages suffered during the course of your
employment with Unit, including, but not limited to, any and all claims under
Title VII of the Civil Rights
B - 1 of 5



--------------------------------------------------------------------------------




Act of 1964 (42 U.S.C. § 2000e, et seq.), as amended by the Civil Rights Act of
1991, which prohibits discrimination and/or harassment in employment based on
race, color, national origin, religion or sex; the Civil Rights Act of 1966 (42
U.S.C. §1981, 1983 and 1985), which prohibits violations of civil rights; the
Age Discrimination in Employment Act of 1967, as amended, (29 U.S.C. §621, et
seq.), which prohibits age discrimination in employment; Section 510 of the
Employment Retirement Income Security Act of 1974, as amended (“ERISA”) (29
U.S.C. § 1140), which protects employees from employment discrimination relative
to certain employee benefits; the Americans with Disabilities Act of 1990, as
amended (42 U.S.C. §12101, et seq.) which prohibits discrimination against the
disabled; the Family and Medical Leave Act of 1993 (29 U.S.C. §2601, et seq.),
which provides medical and family leave; the Genetic Information
Nondiscrimination Act (42 U.S.C. § 2000ff-10), which prohibits discrimination
based on genetic information; Uniformed Services Employment and Re-Employment
Rights Act of 1994 (38 U.S.C. §§ 4301 et seq.), which prohibits discrimination
based on U.S. military service; the Fair Labor Standards Act (42 U.S.C. §201, et
seq.), including the Wage and Hour Laws relating to payment of wages; claims for
Workers’ Compensation and any and all other federal, state and local laws and
regulations, including claims under applicable state anti-discrimination laws. 
The waiver and release of liability in this Agreement also includes, but is not
limited to, a release of the Released Parties by you of any claims for severance
pay or severance benefits beyond those specifically set forth in this Agreement,
breach of contract, mental pain suffering and anguish, emotional upset,
impairment of economic opportunities, unlawful interference with employment
rights, defamation, intentional or negligent infliction of emotional distress,
fraud, wrongful termination, wrongful discharge in violation of public policy,
breach of any express or implied covenant of good faith and fair dealing, that
Unit has dealt with you unfairly or in bad faith, and all other common law
contract and tort claims. 
Nothing in this Agreement, however, releases or diminishes any claims for
benefits to which you may be entitled from or under any plan of Unit that is
governed by ERISA.  Except as described below, you agree and covenant not to
file any suit, charge or complaint against the Released Parties in any court or
administrative agency, with regard to any claim, demand, liability or obligation
arising out of your employment with Unit or separation from Unit. You further
represent that no claims, complaints, charges, or other proceedings are pending
in any court, administrative agency, commission or other forum relating directly
or indirectly to your employment by Unit. 
Despite the above provisions or anything else contained in this Agreement to the
contrary, this Agreement does not operate to release any claims that may not be
released as a matter of law or any claims or rights with respect to the
Separation Benefit.  Further, this Agreement will not prevent you from doing any
of the following:
a.
obtaining unemployment compensation, state disability insurance or workers’
compensation benefits from the appropriate agency of the state in which you live
and work, provided you satisfy the legal requirements for those benefits
(nothing in this Agreement, however, guarantees or otherwise constitutes a
representation of any kind that you are entitled to those benefits);



b.
asserting any right that is created or preserved by this Agreement, like your
right to receive the Separation Benefit; and



c.
filing a charge with or participating in any investigation or proceeding
conducted by the EEOC or a comparable state or local agency. Notwithstanding the
foregoing, you agree that you are giving up (and hereby do give up) any rights
to receive remedial relief (like reinstatement, back pay, or front pay) or
monetary damages in any charge, complaint, or lawsuit filed by you or by anyone
else on your behalf.



You agree that you have carefully read and fully understand all the provisions
of this Agreement. This is the entire Agreement between you and Unit, and it is
legally binding and enforceable. You agree that






B - 2 of 5



--------------------------------------------------------------------------------




you have not relied upon any representation or statement, written or oral, not
set forth in this Agreement when signing this Agreement.
The parties agree that if a lawsuit relating or pertaining to this Agreement is
filed, then the prevailing party will be entitled to collect from the other
party the reasonable attorney fees, costs, charges, and expenses it incurs. For
purposes of this paragraph, “prevailing party” means the party who has obtained
the majority of relief on the disputed claim(s), whether by court order,
verdict, or voluntary dismissal (except for in the case of a mutual settlement).
This Agreement shall be governed and interpreted under federal law and the laws
of the State of Oklahoma, notwithstanding such State’s choice of law provisions.
If any part of this Agreement is held by a court of competent jurisdiction to be
void or voidable, such holding shall not apply to render void or voidable the
provisions of this Agreement not encompassed in the court’s holding. Where
necessary to maintain this Agreement’s validity, a court of competent
jurisdiction may modify the terms of this Agreement to the extent necessary to
effectuate its purposes as demonstrated by the terms and conditions stated
herein.
You knowingly and voluntarily sign this Agreement.
1.    You acknowledge receipt of this Agreement on this __________day of,
________________________, 20___;


_______________________ (Employee)


2.    You acknowledge signing and, in signing, consenting to this Agreement on
this ______ day of __________________, 20____;


________________________ (Employee)


3.    You acknowledge that the seven (7) day revocation period shall end
(Revocation period must be a date which is at least 7 days from the date in
paragraph number 2), and this Agreement shall be effective and enforceable as of
the _______ day of ______________________, 20____;


__________________________ (Employee)


(Name of Employing Company)


By: ____________________________________
Mark E. Schell, Senior Vice President
Date: ___________________________________








B - 3 of 5



--------------------------------------------------------------------------------




DESIGNATION OF BENEFICIARY
FOR AGREEMENT MADE UNDER THE
Special Separation Benefit Plan of Unit Corporation and Participating
Subsidiaries




A. Identification
Participant Name:
(Employee Name)
Participant’s Social Security Number:
X      XXX-XX-___ ___ ___ ___ (last four digits of SS#)



I hereby designate the following as my beneficiary(ies) entitled to receive any
remaining payment(s) of my Separation Benefits that are subject to this
Separation Agreement dated (Date of Agreement) (date employment ended).
B. Information Concerning The Primary Beneficiary(ies):
First name, middle initial, and last name
of each beneficiary
Address (including Zip Code)
of each beneficiary
Date
of
Birth
Relationship
*Percentage of
Unpaid
Benefits
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL = 100%









[Designation of Beneficiary Continued on Next Page]


















B - 4 of 5



--------------------------------------------------------------------------------




Contingent Beneficiary(ies) (applicable only if you are not survived by one or
more primary beneficiaries)
C. Information Concerning The Contingent Beneficiary(ies):
First name, middle initial, and last name
of each beneficiary
Address (including Zip Code)
of each beneficiary
Date
of
Birth
Relationship
*Percentage of
Unpaid
Benefits
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL = 100%



* If no percentages are indicated, benefits will be divided equally between
applicable beneficiaries.


It is understood that this Designation of Beneficiary is made under the Special
Separation Benefit Plan of Unit Corporation and Participating Subsidiaries, as
amended and restated effective December 31, 2012 and is subject to the terms and
conditions stated in that plan, including the beneficiary’s survival of my
death. If any of those conditions are not satisfied, those rights will transfer
according to my will or the laws of descent and distribution.


It is further understood that all prior designations of beneficiary made by me
under the plan, if any, with regard to this Separation Agreement are hereby
revoked. I reserve the right to change (revoke) this Designation of Beneficiary.
Any change of this designation of beneficiary must be in writing, signed by me
and filed with the Company before my death.


X _______________________________________________
X ___________________________________
(Employee Name)
Date





















B - 5 of 5

